Citation Nr: 0606807	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  04-19 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant is eligible for Department of Veterans 
Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 determination of the VA 
Regional Office (RO) in Manila, the Republic of the 
Philippines.  


FINDINGS OF FACT

The United States Department of the Army has certified that 
the appellant's spouse had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the United States Armed Forces.


CONCLUSION OF LAW

The criteria for eligibility for VA benefits have not been 
met.  38 U.S.C.A. 
§§ 101(2), 107(b), 1311, 1541 (West 2002); 38 C.F.R. §§ 
3.1(d), 3.3(b), 3.5, 3.6, 3.40, 3.41, 3.203 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2005). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence the claimant is to provide and which portion 
of the evidence VA will attempt to obtain on the claimant's 
behalf.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA has not strictly 
complied with such provisions by providing the appellant 
adequate notice and assistance with regard to her claim.  
However, a remand for further notification and assistance is 
not necessary, because, as explained below, there is no 
reasonable possibility that such notification and assistance 
could change the outcome in this case.  Manning v. Principi, 
16 Vet. App. 534, 542 (2002) (holding that when the law, and 
not the underlying facts or development of the facts, are 
dispositive in a matter, the VCAA has no effect on the 
appeal); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000) 
(holding that the VCAA is not applicable to matters involving 
pure statutory interpretation).  Rather, the law applicable 
in this case dictates such outcome.

II.  Analysis of Claim

The appellant in this case is the surviving spouse of an 
individual she claims had active service in the Philippine 
Commonwealth Army, including during World 
War II as a prisoner-of-war (POW), service which allegedly 
entitles her to VA benefits based on the individual's death 
on January 21, 1962.  

The appellant filed a VA Form 21-534 (Application for 
Dependency and Indemnity Compensation, Death Pension and 
Accrued Benefits by a Surviving Spouse or Child) based on her 
alleged status as the surviving spouse of a "veteran" in 
February 2003.  She also submitted written statements 
claiming that such veteran had qualifying service from 
December 1941 to March 1970, and died in January 1962 due to 
rheumatic heart disease, which developed secondary to such 
service.  

Dependency and indemnity compensation and death pension 
benefits may be paid to the surviving spouse of a veteran in 
certain circumstances.  See 38 U.S.C.A. 
§§ 1311, 1541 (West 2002); 38 C.F.R. §§ 3.3(b), 3.5 (2005).  
Generally, a "veteran" is a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2005).  

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the Armed Forces of the 
United States for VA purposes.  38 C.F.R. §§ 3.40, 3.41 
(2005).  However, the appropriate military authority must 
certify such service as qualifying.  38 C.F.R. 
§ 3.203 (2005).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or an original Certificate of Discharge, 
without verification by the service department.  VA may 
accept such evidence if it is issued by the service 
department and includes the needed information as to length, 
time and character of service and VA finds that it is genuine 
and includes accurate information.  If the evidence the 
claimant submits does not meet these requirements, VA shall 
request verification of service from the service department.  
38 C.F.R. § 3.203 (2005).  

In this case, in support of her claim, the appellant 
submitted September 1998 and November 2002 certifications 
from the Armed Services of the Philippines, Office of the 
Adjutant General, General Headquarters, and an Affidavit for 
Philippine Army Personnel signed by her spouse in July 1946 
showing that her spouse had service in the Philippine 
Commonwealth Army during World War II.  Also in the claims 
file are photographs and documents dated prior to the 
veteran's death, including signed affidavits, letters from 
the Offices of the President and Treasurer of the 
Philippines, special orders, and clearances, which to show 
that the appellant's spouse had service in the Philippine 
Commonwealth Army during World War II.  Such evidence 
establishes recognition of the deceased spouse's service by 
the Philippine Government, but is insufficient to establish 
eligibility for VA benefits.  

Rather, given the nature of such evidence, independent 
verification of the deceased spouse's alleged service from 
his service department is needed.  In June 1962, January 1963 
and June 1963, the RO sought such verification.  However, 
thereafter, the authority contacted, the Department of the 
United States Army, certified that the appellant's deceased 
spouse had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the United States Armed Forces.

In a claim for VA benefits where requisite veteran status is 
at issue, the relevant question is whether there is 
qualifying service under title 38 of the United States Code 
and the regulations promulgated pursuant thereto.  See Soria 
v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service 
department certification is required, the service 
department's decision on such a matter is conclusive and 
binding upon VA.  "VA is prohibited from finding, on any 
basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992). 

In this case, the appellant's deceased spouse's service 
department certified that the deceased spouse did not have 
the requisite service.  The Board thus concludes that the 
criteria for the appellant's eligibility for VA benefits, 
based on her status as a surviving spouse, have not been met.  
Should the appellant wish to dispute the findings of her 
deceased spouse's service department, she should contact that 
service department and endeavor to correct the information 
found in the military records.  Sarmiento v. Brown, 7 Vet. 
App. 80, 85 (1994).  In the meantime, however, her claim must 
be denied based on a lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Eligibility for VA benefits is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


